DETAILED ACTION
Status of Claims 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #15/770,889, filed on 02/16/2021, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1, 4-7, and 9-20 are pending and have been examined.
Claim 21 has been cancelled by the applicant.




         
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, the claims are analyzed to determine if they are directed to statutory subject matter.  Claim 1 is directed to a device.  The device includes at least a processing unit.  Therefore, the device is interpreted as an apparatus, which is a statutory 
Per Step 2A, Prong 1 of the analysis, the examiner must now determine if the claims are directed to an abstract idea or eligible subject matter.  In the instant case, the claims are directed towards an abstract idea.  Specifically, the claims are directed to “associate payment information with giving information identifying a user of a point service to which a point is to be given” and specifying “on a basis of setting information of the plurality of pieces of giving information or a state related to the plurality of pieces of giving information, one piece of giving information from among the plurality of pieces of giving information to associate the one piece of giving information with the payment information.”  The claims are considered an organization of human activity, namely facilitating a rewards program.  Page 52 of the January 7th, 2019 Federal Register includes “marketing or sales activities” as a type of organization of human activity.  The footnotes to the reference include Ultramercial, in which the Courts found the abstract concept of rewarding a user in response to verification of an advertisement view.  Similarly, in this case, transaction information is matched to potential payment information and reward programs in order to select the most advantageous option to apply to the transaction.  The limitation “wherein, in a case in which there are a plurality of pieces of the giving information capable of being associated with payment information,…one piece of the plurality of pieces of giving information to be associated with the payment information on a basis of setting information for specifying the one piece of giving information or a state related to a point” does not change the analysis, as in any reward or benefit that is given for a user action, there first 
Per Step 2A, Prong 2 of the analysis, the examiner must now determine if the claims integrate the abstract idea into a practical application.  The examiner finds no such application, as the abstract idea does not include steps that use a specific technology to perform a practical application.  The other steps include transmitting the payment and giving information to a transmission target.  This step is considered “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google).  Claims 19 and 20 also include a second processing device.      
Per Step 2B of the analysis, the examiner must now determine if the claims include limitations that are “significantly more” than the abstract idea by demonstrating an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The other steps include transmission of the payment and giving information, which is considered “receiving and/or transmission of data” (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google).  While claims 19-20 include two processors, this addition is considered a generic component, as whether there are one or two processing devices, the processors are simply automating the abstract idea, and further reward systems commonly includes multiple processors for one or more various functions.  The processors are being used as tools to automate the abstract idea, and not a special machine or transformation (see MPEP 2106.05 (b) and (c)).       
When considered as an ordered combination, the claims still are considered to be directed to an abstract idea.  The steps simply recited the logical data gathering and 
When considering the dependent claims, claims 4-7 give the points according to a priority of pieces.  This would also be considered part of the abstract idea, as the analysis would include a prioritizing the pieces of the payment data in order to determine point giving.  Claims 9-11 claim conditions for the point giving, such as a state related to a point.  These limitations are considered insignificant extra-solution activity, as the type of condition, from among hundreds and even thousands of possibilities known in the art, does not change the nature of the invention (see MPEP 2106.05 (g)).  Claim 12 is considered part of the abstract idea, as the examiner was already interpreting the payment information as sales information in the initial analysis of the independent claims.  Claim 13 is considered part of the abstract idea, and the examiner was already interpreting the payment information to include transaction/sales information, such as from a physical or electronic receipt.  For claim 14 the examiner takes Official Notice that it is old and well known in the advertising and commerce arts for sales information to come from an external device such as a POS system or batched transaction data from a sales/payment system.  Claims 15 and 16 are considered “receiving and/or transmission of data” (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google).  Claim 21 includes a processing device that performs a process related to payment.  This does not change the nature of the analysis, as the processing device is simply a transmission TARGET, and while it may function for other purposes such as payment, it does not perform any active steps beyond receiving of a transmission, which has already been discussed as being considered “conventional computer functioning,” namely receiving and/or transmission of data over a network.    
Therefore, claims 1, 4-7, and 9-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf as well as the USPTO January 2019 Updated Patent Eligibility Guidance.)    


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, and 14-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Goldman, et al., Pre-Grant Publication No. 2014/0136309 A1.
Regarding claims 1, 17, 18, 19, and 20, Goldman teaches:
An information processing device (method) (system)… comprising
a processing unit configured to associate payment information with giving information identifying a user of a point service to which a point is to be given 
cause the payment information and the giving information that are associated with each other to be transmitted to a transmission target (see Figure 1, [0023], [0026], and [0040] in which the payment instrument and associated reward opportunity are transmitted to the payment network via the merchant point of sale for processing of the payment and reward)
wherein, in a case in which there are a plurality of pieces of the giving information registered, the processing unit specifies, on a basis of setting information of the plurality of pieces of giving information to associate the one piece of giving information with the payment information  (see at least [0018], [0030], and [0044] in which the system suggests one of several payment instruments associated with a single user payment card based on reward opportunities, offers, coupons, or other deals associated with the particular card; see also Figure 4 and [0032]-[0034] in which the one piece of giving information and the payment instrument are selected from among many based on such as user settings and priorities)
wherein the one piece of giving information and the payment information associated with each other are transmitted to the transmission target to perform a process related to payment based on the payment information and to perform a process of giving a point based on the one piece of giving information (see Figure 1, [0023], [0026], and [0040] in which the payment instrument and associated reward opportunity are transmitted to the payment network via the merchant point of sale for processing of the payment and reward)
wherein the processing unit is implemented via at least one processor (see Figure 9 and [0058]-[0061])


Regarding claim 12, Goldman teaches:
the information processing device according to claim 1
wherein the payment information includes one or two or more pieces of information for specifying sales information in a payment place (see at least [0018], [0030], and [0044] in which the system suggests one of several payment instruments associated with a single user payment card based on reward opportunities, offers, coupons, or other deals associated with the particular card, and the analysis takes place while the user is at the point of sale, but the analysis is not done by the point of sale device, and it is done based on the current transaction information)
 

Regarding claim 14, Goldman teaches:
the information processing device according to claim 12
wherein the one or two or more pieces of information included in the payment information are acquired from an external device (see at least [0018], [0030], and [0044] in which the system suggests one of several payment instruments associated with a single user payment card based on reward opportunities, offers, coupons, or other deals associated with the particular card by sending them to the user mobile device, but the purchase information that the suggestions are based on is received from the point of sale device at the merchant)

Regarding claim 15, Goldman teaches:
the information processing device according to claim 1
wherein the processing unit causes the payment information and the giving information that are associated with each other to be transmitted to a transmission target set in advance (see [0040]-[0043] in which the payment information would be routed to the acquirer and issuer to facilitate the payment and rewards and the corresponding reward associated with the payment instrument would be facilitated by the issuer corresponding to the payment instrument; this would inherently be set in advance)

Regarding claim 16, Goldman teaches:
the information processing device according to claim 1
wherein the processing unit causes the payment information and the giving information that are associated with each other to be transmitted to a transmission target determined on a basis of the payment information (see [0040]-[0043] in which the payment information would be routed to the acquirer and issuer to facilitate the payment and rewards and the corresponding reward associated with the payment instrument would be facilitated by the issuer corresponding to the payment instrument)



Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldman, et al., Pre-Grant Publication No. 2014/0136309 A1 in view of Black, Pre-Grant Publication No. 2016/0371717 A1.
Regarding claim 4, Goldman teaches:
the information processing device according to claim 1
Goldman, however, does not appear to specify:
wherein priorities of points to be given are set in the setting information, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority among the plurality of pieces of giving information
Black teaches:
wherein priorities of points to be given are set in the setting information, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority among the plurality of pieces of giving information (see [0011], [0013], [0018], [0020], [0026], and [0031] in which the product and payment that is given a higher priority is the one that is most beneficial and gives the most reward to the user)
It would be obvious to one of ordinary skill in the art to combine Black with Goldman because Goldman already teaches analysis of potential rewards for a transaction based on the purchase information, and prioritizing the maximum reward would allow the purchaser to gain the most benefit from the transaction.

Regarding claim 5, Goldman 
the information processing device according to claim 1
Goldman, however, does not appear to specify:
wherein priorities of points to be given in respective payment places are set in the selling information
the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority in a payment place indicated by the payment information among the plurality of pieces of giving information
Black teaches:
wherein priorities of points to be given in respective payment places are set in the selling information (see [0011]-[0013] in which the user can set priority preferences or the system can do it automatically)
the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority in a payment place indicated by the payment information among the plurality of pieces of giving information (see [0011], [0013], [0018], [0020], [0026], and [0031] in which the product and payment that is given a higher priority is the one that is most beneficial and gives the most reward to the user)
It would be obvious to one of ordinary skill in the art to combine Black with Goldman because Goldman already teaches analysis of rewards for a transaction based on purchase information, and prioritizing the maximum reward would allow the purchaser to gain the most benefit from the transaction.


Regarding claim 6, Goldman 
the information processing device according to claim 1
Goldman, however, does not appear to specify:
wherein priorities of points to be given for respective payment methods are set in the setting information
the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority by a payment method indicated by the payment information among the plurality of pieces of giving information
Black teaches:
wherein priorities of points to be given for respective payment methods are set in the setting information (see [0011]-[0013] in which the user can set priority preferences or the system can do it automatically)
the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority by a payment method indicated by the payment information among the plurality of pieces of giving information (see [0011], [0013], [0018], [0020], [0026], and [0031] in which the product and payment that is given a higher priority is the one that is most beneficial and gives the most reward to the user)
It would be obvious to one of ordinary skill in the art to combine Black with Goldman because Goldman already teaches analysis of rewards for a transaction based on purchase information, and prioritizing the maximum reward would allow the purchaser to gain the most benefit from the transaction.


Regarding claim 7, Goldman 
the information processing device according to claim 1
Goldman, however, does not appear to specify:
wherein earning rates of points to be given on a basis of content of payments are set in the setting information
the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher earning rate based on content of a payment indicated by the payment information, among the plurality of pieces of giving information 
Black teaches:
wherein earning rates of points to be given on a basis of content of payments are set in the setting information and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher earning rate based on content of a payment indicated by the payment information, among the plurality of pieces of giving information  (see [0011], [0013], [0018], [0020], [0026], and [0031] in which the product and payment that is given a higher priority is the one that is most beneficial and gives the most reward to the user)
It would be obvious to one of ordinary skill in the art to combine Black with Goldman because Goldman already teaches analysis of rewards for a transaction based on an electronic receipt, and prioritizing the maximum reward would allow the purchaser to gain the most benefit from the transaction.


Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldman, et al., Pre-Grant Publication No. 2014/0136309 A1 in view of Lloyd, et al., Pre-Grant Publication No. 2017/0091765 A1.
Regarding claim 9, Goldman teaches:
the information processing device according to claim 1
Goldman, however, does not appear to specify:
wherein the state related to a point is a state of giving the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a same type of a point as a point that has already been given and that is larger in amount, among the plurality of pieces of giving information
Lloyd teaches:
wherein the state related to a point is a state of giving the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a same type of a point as a point that has already been given and that is larger in amount, among the plurality of pieces of giving information (see [0038] in which the reward opportunity with the most potential points to be awarded is selected)
It would be obvious to one of ordinary skill in the art to combine Lloyd with Goldman because Goldman already teaches analysis of rewards for a transaction based on purchase information, and selecting the eligible reward opportunity that results in the most points would allow the purchaser to gain the most benefit from the transaction.

Regarding claim 10, Goldman teaches:
the information processing device according to claim 1
Goldman, 
wherein the state related to a point is a usage state of the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher usage frequency among the plurality of pieces of giving information
Lloyd teaches:
 wherein the state related to a point is a usage state of the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher usage frequency among the plurality of pieces of giving information (see [0038] in which the reward opportunity  is selected based on prior usage)
It would be obvious to one of ordinary skill in the art to combine Lloyd with Goldman because Goldman already teaches analysis of rewards for a transaction based on purchase information, and selecting the eligible reward opportunity based on prior usage would prioritize that which the user has already shown regular affinity for.


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goldman, et al., Pre-Grant Publication No. 2014/0136309 A1 in view of Cundle, Pre-Grant Publication No. 2013/0304522 A1.
Regarding claim 11, Goldman teaches:
the information processing device according to claim 1
Goldman, however, does not appear to specify:
wherein the state related to a point is a state of an expiration date of the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a same type of a point as a point that has already been given and whose expiration date is closer, or a piece of giving information used to give a point whose expiration date is further away, among the plurality of pieces of giving information
Cundle teaches:
wherein the state related to a point is a state of an expiration date of the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a same type of a point as a point that has already been given and whose expiration date is closer, or a piece of giving information used to give a point whose expiration date is further away, among the plurality of pieces of giving information (see [0018] in which the reward points for travel are used that are the closest to expiration so as to avoid loss of the points)
It would be obvious to one of ordinary skill in the art to combine Cundle with Goldman because Goldman already teaches analysis of transaction data to select and credit award points based on the transaction data, and prioritizing a reward or offer opportunity that will soon expire would help the user avoid the loss of the opportunity to use the points or offer.  

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goldman, et al., Pre-Grant Publication No. 2014/0136309 A1 in view of Goldfinger, et al., Pre-Grant Publication No. 2014/0372198 A1.
Regarding claim 13, Goldman teaches:
the information processing device according to claim 12
Goldman, however, does not appear to specify:
wherein the one or two or more pieces of information included in the payment information are specified on a basis of receipt information 
Goldfinger 
wherein the one or two or more pieces of information included in the payment information are specified on a basis of receipt information (see [0066]-[0068] and [0164] in which an electronic receipt is for a transaction at a point of sale of a merchant and is for multiple products purchased)
It would be obvious to one of ordinary skill in the art to combine Goldfinger with Goldman because Goldman already teaches analysis of transaction data to select and credit award points based on the transaction data, and credits rewards after the transaction is complete as in [0040], as well as gives the option of automatic selection of the optimal payment instrument based on user preferences as in [0032]-[0038], and using receipt data after the transaction is complete to select a payment instrument and reward would allow for post-transaction selection of the payment instrument and reward, which would be able to be facilitated since the same user payment card would be used regardless that is linked to all the payment instruments and rewards, so the transaction could still occur ahead of time.  



Response to Arguments
Regarding the applicant’s arguments addressing the rejections under 35 USC 101:
Regarding the applicant’s argument on page 12 of the response that “the claims are patent eligible because the claims recite additional elements or a combination of elements that apply, rely one, or use the alleged judicial exception in a manner that imposes a meaningful limit on the alleged judicial exception, such that it is more than a drafting effort designed to monopolize the exception”:
.The essence of the argument appears to be that since the Office has not shown that the claims “would preempt all applications of the alleged abstract idea”, the rejection under 
Regarding the applicant’s argument on page 13 of the response that “with these additional elements it may now be possible to achieve giving a point based on processing payment without requiring that a user present a card or the like for receiving a point service by achieving simultaneous presentation of a point card by the user on the basis of payment:
As stated in the 101 rejection above, the selection of the payment and giving information simply automates an abstract idea of selection and implementation of a reward program.  Every reward program would include some kind of facilitation of a purchase or other action, and the use of a reward program is known in the art to not necessitate use of a point card.  There could be a verbal confirmation, the payment card could be associated with one or more reward programs on its own, etc.  But, this does not change the fact that the claims simply automate selection of payment information and associated giving information based on the transaction information.  And, the transmission of the information has already been covered in the Step 2A Prong 2 and Step 2B analysis as being conventional computer functioning and not significantly more or a practical application, especially given 
Regarding the applicant’s argument on page 13 of the response that “when analyzing whether the claim elements contain an inventive concept, each claim element must be examiner individually and as an ordered combination”:
Since this analysis has already been conducted in the current rejection above, and therefore the examiner will only say further that the “ordered combination” in the claimed invention only details what would one would expect to find as the necessary steps to conduct a transaction and send the reward and payment information for processing and reward crediting.  There is no technical step or technology that improves the processes in the claimed invention.
Therefore, the arguments are not persuasive and the rejection is sustained.   


Regarding the applicant’s arguments addressing the rejections under 35 USC 103:
The arguments have been considered in light of the applicant’s amendments to the claims but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.   


Conclusion
The following prior art references were not relied upon in this office action:
Bolla, Pre-Grant Publication No. 2017/0124548 A1
Shah, et al., Pre-Grant Publication No. 2016/0225011 A1
Akella, et al., Patent No. 8,615,467 B2


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.